Citation Nr: 0820603	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-35 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
shrapnel removal from the forehead.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of left 
index finger surgery.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including as secondary to alcoholism.

5.  Entitlement to service connection for thrombocytopenia, 
including as secondary to alcoholism.

6.  Entitlement to service connection for diabetes mellitus, 
including as secondary to alcoholism.

7.  Entitlement to service connection for atelectasis, 
including as secondary to service-alcoholism.

8.  Entitlement to service connection for calculus of the 
gallbladder as secondary to alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1958 to November 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.

The veteran indicated on his August 2004 substantive appeal 
(VA Form 9) that he requested a Board Hearing, which an 
October 2007 Board letter informed him was scheduled for 
December 13, 2007.  Pursuant to the veteran's November 2007 
request, his hearing was rescheduled for March 31, 2008.  
There is no indication in the claims file that he did not 
receive the March 2007 letter, or evidence that the U.S. 
Postal Service returned it to VA as undeliverable.  He failed 
to appear for the March 2007 hearing.  Thus, his hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2007).

A March 2003 letter from the veteran's wife to then Senator 
George Allen raises informal claims for service connection 
for residuals of right hand and right foot disorders.  See 
38 C.F.R. § 3.155(a) (2007).  These issues have not been 
considered by the RO, much less denied and timely appealed to 
the Board.  So, they are referred to the RO for appropriate 
action, as the Board does not currently have jurisdiction to 
consider them.  See 38 C.F.R. § 20.200 (2007); Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  A November 2000 rating decision denied service connection 
for hepatitis C, a left index finger disorder, and residuals 
of removal of shrapnel from the left foot and forehead.  In 
the absence of an appeal, the November 2000 decision is 
final.

2.  The evidence submitted since the November 2000 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims for entitlement to 
service connection for hepatitis C, a left index finger 
disorder, and residuals of removal of shrapnel from the left 
foot and forehead, and does not raise a reasonable 
possibility of substantiating either claim.

3.  The preponderance of the probative evidence indicates 
that chronic obstructive pulmonary disease is not related to 
an in-service disease or injury, or a service-connected 
disability.

4.  The preponderance of the probative evidence indicates 
that thrombocytopenia is not related to an in-service disease 
or injury, or a service-connected disability.

5.  The preponderance of the probative evidence indicates 
that a diabetes mellitus is not related to an in-service 
disease or injury, or a service-connected disability.

6.  The preponderance of the probative evidence indicates 
that atelectasis is not related to an in-service disease or 
injury, or a service-connected disability.

7.  The preponderance of the probative evidence indicates 
that calculus of the gallbladder is not related to an in-
service disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision is final.  New and 
material evidence has not been received to reopen claims for 
service connection for hepatitis C, a left index finger 
disorder, and residuals of removal of shrapnel from the left 
foot and forehead.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.156(a), 3.159 (2007).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Thrombocytopenia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Diabetes Mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a)(e).

5.  Atelectasis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.

6.  Calculus of the gallbladder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In an October 2003 pre-
decision letter, VA notified the veteran in of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and of the need for him to submit all pertinent 
evidence in his possession.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The letter also informed the veteran 
of what type evidence would constitute new and material 
evidence and of the reason his prior claims were denied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran's appeal was certified to the Board prior to the 
Court Of Appeals For Veterans Claims decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
he was not informed how disability ratings and effective 
dates are determined.  This oversight, nonetheless, was not 
prejudicial to his meaningful pursuit of his claims in light 
of the decision reached below.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and where warranted by law, affording 
VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes 
the repeat assertions of the veteran and his wife that there 
are medical records related to him and his claims that are 
missing or unavailable, despite there requests and efforts to 
obtain them.  The Board's review of the claims file revealed 
no factual basis for these assertions.  The veteran's service 
medical records appear complete, as there are entries related 
to all of his duty stations, and all of his VA treatment 
records were obtained.

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  He was provided the opportunity 
to present pertinent evidence and testimony, and did in fact 
do so.  See Washington v. Nicholson, 21 Vet. App. 191 (2007). 
 In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).
  
Hepatitis C, Left Foot and Forehead

Legal Background

The veteran's claims for service connection for hepatitis C, 
and removal of shrapnel from his left foot and forehead, were 
received by the RO in January 2000.  The evidence considered 
by the RO were the service medical records and the veteran's 
VA and private treatment records for the period up to 2000.

Hepatis C.  Service medical records are negative for any 
entries related to complaints, findings, or treatment for 
hepatitis C or other liver-related symptoms.  The only 
hepatitis-related risk factors noted in the service medical 
records are two instances of treatment for gonorrhea in 
November 1959 and 1960.  There is no evidence of subsequent 
complication.  The veteran indicated no history of liver-
related problems on his October 1960 or October 1966 Report 
of Medical History of his separation examinations.  The 
October 1960 and October 1966 Reports Of Medical Examinations 
For Separation from each enlistment noted no tattoos, and the 
veteran's abdomen and viscera were assessed as normal.  He 
was deemed fit for separation.

As of May 2000, the veteran was diagnosed with end stage 
liver disease and in need of a liver transplant, which was 
eventually performed in December 2000 at the Medical College 
of Virginia Commonwealth University.  The Discharge Summary 
notes a diagnosis of hepatitis C and alcoholic cirrhosis.  It 
notes the veteran experienced the onset of fatigue and 
general malaise, and his diagnosis with hepatitis C in 1992.  
Notable risk factors listed were previous blood transfusions 
at age 25 (the summary notes only "at 25;" so, the Board 
infers it was meant to convey age 25).  A 1994 liver biopsy 
revealed cirrhosis.  The veteran reported a prior history of 
alcohol abuse, but he denied any prior history of intravenous 
drug abuse.

An October 1999 VA outpatient entry notes the veteran had a 
history of a blood transfusion in 1975 and a tattoo on his 
left arm.  None of the private or VA treatment records 
related to the veteran's treatment and liver transplant noted 
a medical opinion or comment to the effect that his hepatic C 
or cirrhosis of the liver was causally linked to his active 
service.

Left foot shrapnel.  Except for the then usual childhood 
illnesses and diseases, the veteran denied any significant 
prior medical history on his January 1958 Report Of Medical 
History.  The January 1958 Report Of Medical Examination For 
Enlistment noted no existing conditions, disorders, or 
diseases, and he was deemed physically fit for military 
service. 

In May 1958, however, the veteran presented with complaints 
of pain in his left foot.  He reported that, in 1954, four 
years prior to his entry into active service he sustained an 
accidental self-inflicted gunshot wound of the left foot.  
His treatment for the wound was debridement and suturing but 
without removal of the projectile, a .22 caliber bullet.  A 
May 1958 X-ray of the left foot showed the foreign object and 
the tract of the object, but there was no bony abnormality.  
Initial soaking treatments were conservative but ineffective.  
A July 1958 X-ray revealed two objects.  They were surgically 
removed in July 1958.  The diagnosis was not in Line of Duty, 
EPTS (Existed Prior To Service).

Following an August 1958 follow-up, where the surgical scar 
was still tender, the service medical records note no 
subsequent complaints, findings, or treatment the left foot 
related to the surgery.  The October 1960 and October 1966 
Reports Of Medical Examinations For Separation from each 
enlistment assessed the lower extremities as normal.

Forehead.  Service medical records are negative for any 
entries related to complaints, findings, or surgical 
treatment related to the forehead.  An October 1962 entry 
notes the veteran's presentation with a complaint that he was 
roughed up by the military police.  Facial abrasions and soft 
tissue injuries were noted.  The forehead was not 
specifically noted.  In March 1964 the veteran was treated 
for a brain concussion after an altercation at an enlisted 
club in France.  At least seven other people were involved, 
and the veteran was reportedly jumped outside, and he 
experienced a loss of consciousness.  He was admitted 
overnight for observation, but treatment did not involve any 
surgery.  The October 1960 and October 1966 Reports Of 
Medical Examinations For Separation from each enlistment 
assessed the head, face, and scalp, and the neurological 
system as normal.

Left index finger.  While service medical records note a 
February 1959 fracture involving the veteran's right fifth 
finger, the only involvement of his left hand noted is a May 
1961 laceration of the left third finger.  It was treated 
with cleansing, a butterfly stitch, and a tetanus booster 
shot.  There is no evidence of any chronic residuals, and The 
October 1960 and October 1966 Reports Of Medical Examinations 
For Separation from each enlistment assessed the upper 
extremities as normal.

The November 2000 rating decision determined that there was 
no evidence of hepatitis C during service, that it was 
incurred many years after service, and denied the claim.  It 
also determined that the left foot bullet wound existed prior 
to service, the in-service surgery was for removal of the 
pre-existing object, and that the veteran's left foot was not 
aggravated by his active service, and denied the claim.  
There was no evidence of any chronic forehead or left index 
finger disorder, and the rating decision also denied those 
claims.

A December 2000 RO letter notified the veteran of the 
decision and of his appeal rights.  The claims file contains 
nothing to indicate that the veteran did not receive the 
December 2000 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any record of his having submitted a timely Notice 
of Disagreement with that decision.  Thus, it is final and 
binding on the veteran.

New and Material Evidence
 
Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The evidence added to the claims file since the November 2000 
rating decision consists of the veteran's VA treatment 
records, August 2003 lay statements of his stepmother, 
sister, a buddy who served with him, and the assertions of he 
and his wife.

The veteran's stepmother noted his hands were in terrible 
shape when he returned from Korea, he had a splint on his 
left hand, and that there was a black spot on his forehead.  
His sister remembered him coming home from the service in 
1959 with a bandage on his hand, and a "place" on his head.  
She did not specify which hand was bandaged.  Mr. [redacted], the 
veteran's buddy, noted they were in basic training together 
at Ft. Carson, Colorado.  Other than an operation on his left 
foot, Mr. [redacted] noted the veteran did not have any injuries 
when they departed Ft. Carson.  When he next saw the veteran 
after his tour in Korea, however, the veteran had a black 
spot on his forehead, and one of the fingers of his left hand 
stuck out and had no fingernail on it.

None of the treatment records added to the claims file since 
the November 2000 decision note any medical finding of 
opinion to the effect that the veteran's hepatitis or liver 
disease residuals are causally connected to his active 
service.  To the extent that his treatment records relate to 
post-November 2000 treatment, they note no more than the 
current treatment and maintenance of the disorders, which do 
not constitute new and material evidence.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).

The lay statements of the veteran's relatives and his buddy 
note what they believe was evidence of injuries to the 
veteran's left hand and forehead, but there is no evidence of 
any current disorder involving the veteran's head or left 
hand.  Thus, this evidence, while new, is not material, as it 
does not raise a reasonable possibility of establishing the 
claims.

There simply is no evidence to support the veteran's wife's 
assertions that he was awarded the purple heart, as there is 
not a scintilla of evidence in his service records that he 
ever served in combat.  Hostilities in the Korean War had 
ceased by time he served there.  Further, the only evidence 
of any shrapnel removed from the veteran is the .22 caliber 
bullet with which he accidentally shot himself prior to 
entering service.  In any event, lay assertions are 
insufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Thus, the Board is constrained the find that the evidence 
submitted since the November 2000 rating decision is neither 
new nor material.  38 C.F.R. § 3.156(a).  The benefit sought 
on appeal is denied.



New Claims

The veteran also submitted new claims for service connection 
for chronic obstructive pulmonary disease, thrombocytopenia 
(an abnormally small number of platelets in the circulating 
blood), type II diabetes mellitus, atelectasis (loss of lung 
volume), and gallstones.

Lung disorders, including atelectasis.  Service medical 
records note the veteran's presentation in February 1958 with 
upper respiratory complaints.  Physical examination revealed 
2+ redness of the pharynx, no exudate, and tenderness of the 
left adenopath.  His chest was clear.  He was admitted for 
four days and treated symptomatically and discharged.  The 
diagnosis was acute respiratory disease.  There is no 
evidence of any subsequent symptoms or of chronic residuals 
at that time.  The October 1960 Report Of Medical Examination 
For Separation from his first tour of active service notes 
the lungs and chest were assessed as normal, and the chest X-
ray was negative.

A March 1965 Report Of Periodic Medical Examination notes 
rhonchi of both lungs.  Chest X-ray, however, was read as 
negative, and the veteran was assessed as physically fit for 
retention and continued service.  The October 1966 Report Of 
Medical Examination For Separation notes no abnormality of 
the lungs or chest, as they were assessed as normal, and the 
veteran's chest X-ray was read as negative.

VA outpatient records of June 1996 note a diagnosis of 
thrombocytopenia after his complaints of pain in his left 
groin area for six to eight weeks.  Examination revealed 
lymphadenopathy in both lungs.  The examiner noted no 
etiology nor did he/she note any opinion or comment that it 
was causally connected to the veteran's active service.  
Chest X-rays of June 1998 noted no active disease and 
notations that the veteran must stop smoking.

A February 2000 entr lists obstructive lung disease among the 
veteran's disorders and problem areas.  Another February 2000 
entry notes the veteran smoked for many years and continued 
occasional use.  Mild chronic obstructive pulmonary disease 
is also noted.  In December 1999, the veteran was noted to 
have mild respiratory compromise secondary to ascites.  
Ascites is an abnormal accumulation of serous fluid in the 
spaces between tissues and organs in the cavity of the 
abdomen.  MEDLINEPLUS MEDICAL DICTIONARY, www2.merriam-
webster.com.    Other medical evidence of record notes this 
pathology was part of the veteran's pre-transplant end stage 
liver disease, which is not service-connected.

The probative medical evidence of record preponderates 
against the veteran's claims, as it shows that his lung 
pathology, including chronic obstructive pulmonary disease 
manifested some 25+ years after his active service, and his 
several-years of smoking is of record.  Further, none of the 
related treatment records note any finding or opinion that 
the veteran's lung disorders are causally linked to his 
active service.  Thus the Board is constrained to find the 
preponderance of the evidence is against the veteran's 
claims.  38 C.F.R. § 3.303.

Thrombocytopenia.  Service medical records are negative for 
any entries related to complaints, findings, or treatment for 
vascular or other blood disorder.  The October 1966 Report Of 
Medical Examination For Separation noted the veteran's 
vascular system was assessed as normal.  There is no notation 
of anemia or other blood deficiency.  As already noted above, 
the 1996 notation of the veteran's complaints of abdominal 
pain was connected with the examiner's notation of a 
diagnosis of thrombocytopenia.  The post-service treatment 
records related to this disorder do not contain any notation 
of an opinion or comment to the effect that it is causally 
linked to the veteran's active service.  Thus the Board is 
constrained to find the preponderance of the evidence is 
against the veteran's claims.  38 C.F.R. § 3.303.

Type II diabetes mellitus and gallstones.  In addition to the 
legal requirements for service connection discussed above, 
where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus or gallstones 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.

Service medical records are negative for any entries related 
to complaints, findings, or treatment for diabetes, diabetes-
related symptoms, or gallstones.  The October 1966 Report Of 
Medical Examination For Separation noted the veteran's 
endocrine system and digestive system and viscera were 
assessed as normal.  Further, his album and sugar were 
negative.  Neither is there any evidence of either disease 
having manifested within one year of service or in the years 
immediately following active service.  Thus, the evidence 
preponderates against service connection for diabetes 
mellitus or gallstones on a presumptive basis as a chronic 
disease.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

VA treatment records of February 2000 note the veteran's 
diagnosis of diabetes mellitus in 1993, and a May 1995 entry 
notes the then recent removal of his gall bladder, both of 
which occurred 30+ years after his separation from active 
service.  There is no medical opinion of record to the effect 
that either disease is causally linked to the veteran's 
active service.  Thus the Board is constrained to find the 
preponderance of the evidence is against the veteran's claim 
on a direct basis.  38 C.F.R. § 3.303.

The Board notes that where competent evidence shows a veteran 
to have been exposed to certain herbicides (Agent Orange), 
service connection shall be allowed for any disease the 
Secretary has determined is associated with exposure to Agent 
Orange.  Diabetes mellitus is among the diseases deemed 
associated with herbicides.  See 38 C.F.R. §§ 3.307, 
3.309(e).  The veteran served a tour in Korea.

A March 2003 VA memorandum notes the Department of Defense 
confirmed that Agent Orange was used along the Demilitarized 
Zone between North and South Korea between April 1968 and 
July 1969.  This time period is, of course, after the 
veteran's Korean service.  In fact, he had separated from 
active service approximately two years prior to the beginning 
of that time period.  Thus, the veteran would not have been 
exposed to Agent Orange during his service in Korea.  So, 
neither is service connection for his diabetes mellitus 
available on a presumptive basis due to exposure to Agent 
Orange.  Id.

The RO denied the new claims without affording the veteran VA 
examinations for the claimed disorders.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that: 1) the claimant has a current 
disability or signs and symptoms of a current disability; 2) 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; 
and, 3) the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  
(Emphasis added)  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for the duty 
to get an examination is rather low.   McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The only competent evidence of a link with the veteran's 
service are his and his wife's assertions-at least to the 
extent that medical training is not required to establish a 
link, and where they are deemed credible.  Nonetheless, the 
Board finds that the low threshold for VA examinations was 
not triggered, as there the claims file contains sufficient 
information to decide the claims.  Thus, the veteran was not 
prejudiced by the fact his new claims were adjudicated 
without VA examinations.

In sum, the benefits sought on appeal through the new claims 
are denied.

Alcohol Abuse

Both the veteran and his wife assert that the claimed 
disorders and diseases are secondary to the veteran's alcohol 
abuse.  VA treatment records note the veteran's history of 
alcohol abuse prior to 1971, the last year the veteran 
reports he consumed alcohol.  One entry notes the veteran 
telling one of his doctors that, if his cirrhosis of the 
liver was due to his drinking, he wanted it in writing for 
benefits purposes.  His wife even asserted that alcohol abuse 
was encouraged during his service in Korea.  Applicable law 
renders this claimed basis entirely inapplicable.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a appellant's own alcohol or drug abuse.  Moreover, 
§ 8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97, 62 Fed. Reg. 15,565 (1997).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the U. 
S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that compensation could not be awarded pursuant 
to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a), either for a 
primary alcohol abuse disability incurred during service or 
for any secondary disability (such as cirrhosis of the liver) 
that resulted from primary alcohol abuse during service.  Id. 
at 1376.  The Federal Circuit in Allen held that there can be 
service connection for compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability, if a claimant can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.

The Federal Circuit Court further stated that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing." Id.    The 
Federal Circuit Court went on to indicate, however, that like 
the primary alcohol abuse disability, a secondary disability 
arising from a primary alcohol disability is not compensable 
because it, too, is a "result of the veteran's own...abuse of 
alcohol or drugs".   Allen, 237 F.3d 1368.

There is no evidence of record to the effect that the veteran 
has a currently service-connected disability was the genesis 
for or an aggravating factor of his alcohol abuse.  Thus, his 
claim for service connection as due to alcohol abuse must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In reaching the decision on the above claims, the Board 
considered the doctrine of reasonable doubt where applicable.  
As the preponderance of the evidence is against all of the 
veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for hepatitis C.  The petition 
to reopen is denied.

New and material evidence has not been received to reopen a 
claim for service connection for residuals of shrapnel 
removal from the forehead. The petition to reopen is denied.

New and material evidence has not been received to reopen a 
claim for service connection for residuals of left index 
finger surgery.  The petition to reopen is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease, including as secondary to alcoholism, is 
denied.

Entitlement to service connection for thrombocytopenia, 
including as secondary to alcoholism, is denied.

Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure and 
alcoholism, is denied.


Entitlement to service connection for atelectasis, including 
as secondary to service-alcoholism, is denied.

Entitlement to service connection for calculus of the 
gallbladder as secondary to alcoholism, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


